1    Phillip H. Stanfield, Bar #011729
     David L. Stout, Jr., Bar #024857
2    JONES, SKELTON & HOCHULI, P.L.C.
     40 North Central Avenue, Suite 2700
3    Phoenix, Arizona 85004
     Telephone: (602) 263-1700
4    Fax: (602) 200-7877
     pstanfield@jshfirm.com
5    dstout@jshfirm.com
6    Attorneys for Defendant Indian River
     Transport Co.
7
8                            UNITED STATES DISTRICT COURT
9                                   DISTRICT OF ARIZONA
10   David Wilmes, individually and in his capacity      NO.
     as surviving husband of Jennifer Przygocki,
11   decedent,                                           NOTICE OF REMOVAL
12                                          Plaintiff,
13                 v.
14   Michael Binder and Jane Doe Binder, a
     married couple; Heritage Management Group,
15   Inc., a Florida corporation, Indian River
     Transport, Co., a Florida corporation; John
16   Does I-V; Jane Does I-V, fictitious individuals;
     ABC Corporations and/or Partnerships and/or
17   Sole Proprietorships and/or Joint Ventures, I-
     X; fictitious entities,
18
                                        Defendants.
19
20
21                 Defendant Indian River Transport, Co. (“Removing Defendant”) hereby
22   files the following Notice of Removal of this action, currently pending in the Superior
23   Court of the State of Arizona, County of Maricopa, No. CV2019-091449, to the United
24   States District Court for the District of Arizona, pursuant to 28 U.S.C. §§ 1332, 1441, and
25   1446. As grounds for removal, Removing Defendant states as follows:
26
27
28
     7608870.1
1    PROCEDURAL HISTORY
2                  1.       The above-captioned case commenced when Plaintiff David Wilmes

3    (“Plaintiff”) filed a Complaint in Superior Court in and for Maricopa County, on February

4    5, 2019 (the “Complaint”). See Complaint, along with complete copy of Superior Court

5    file, attached as Exhibit A.

6                  2.       Removing Defendant, through undersigned counsel, executed an

7    Acceptance and Waiver of Service on April 18, 2019.

8                  3.       Service of process was completed as to Removing Defendant on

9    April 18, 2019.

10                 4.       A responsive pleading on Removing Defendant’s behalf has not yet

11   been filed.

12   TIMELINESS OF REMOVAL
13                 5.       Under 28 U.S.C. § 1446(b)(1), a notice of removal shall be filed

14   within 30 days after the receipt by the defendants, through service or otherwise, of a copy

15   of the initial pleading setting forth the claim for relief upon which such action or

16   proceeding is based.

17                 6.       This Notice of Removal is filed within 30 days after the Complaint

18   was served on Removing Defendant and, therefore, is timely. See 28 U.S.C. § 1446(b)(1).

19                 7.       A Notice of Filing Notice of Removal was filed with the Superior

20   Court in and for Maricopa County. See Notice of Filing Notice of Removal (exclusive of

21   exhibits), attached as Exhibit B.

22   BASIS OF REMOVAL
23                 8.       This Court has original jurisdiction over this action pursuant to 28

24   U.S.C. § 1332 because the amount in controversy exceeds $75,000.00 and there is

25   complete diversity of citizenship. See 28 U.S.C. § 1332(a).

26                 9.       Plaintiff’s Complaint is based on the wrongful death of Jennifer

27   Przygocki – Plaintiff’s wife. Plaintiff has designated his action as a Tier 3 case pursuant

28   to Rule 26.2(b), Ariz.R.Civ.P. Tier 3 cases have a stated value that exceeds $300,000.
     7608870.1                                     2
1    See Rule 26.2(c)(3)(C). The value of the wrongful death claim exceeds $75,000.00, thus
2    the amount in controversy element is satisfied.
3                    10.   Removing Defendant is a corporation organized under the laws of
4    Florida, and has a principal place of business in Winter Haven, Florida.       It is thus
5    considered a citizen of Florida.
6                    11.   Defendant Heritage Management Group, Inc.1 is a corporation
7    organized under the laws of Florida, and has a principal place of business in Winter
8    Haven, Florida. It is thus considered a citizen of Florida.
9                    12.   Defendant Michael Binder, upon information and belief, resides in
10   Lockhart, Texas, where he intends to remain. At the time of the accident, he resided in
11   Palacios, Texas. He should thus be considered a citizen of Texas.
12                   13.   Pursuant to 28 U.S.C. § 1446(b)(2)(A), all defendants “who have
13   been properly joined and served must join in or consent to the removal of the action” for
14   all actions removed based on diversity of citizenship. Defendant Heritage Management
15   Group, Inc. has not been properly joined and served, but undersigned counsel nonetheless
16   has confirmed that it consents to removal of the action.
17                   14.   Defendant Michael Binder similarly has not been properly joined and
18   served. Plaintiff’s Counsel might believe Mr. Binder has been served pursuant to Rules
19   4.2(b)(1) and 4.1(d)(2), Ariz.R.Civ.P., by leaving the summons and complaint with
20   Brandon Green – an individual residing at the Palacios, Texas address where Mr. Binder
21   formerly resided. Upon information and belief, when Plaintiff’s process server left the
22   summons and complaint with Mr. Green, the Palacios, Texas address was not Mr.
23   Binder’s dwelling or usual place of abode. Undersigned Counsel has hired a private
24   investigator who confirmed with Mr. Green that Mr. Binder no longer resides in Palacios,
25   Texas, and instead has relocated to Lockhart, Texas.          The private investigator is
26
27           Undersigned counsel is working with Plaintiff’s Counsel to dismiss Defendant
                 1
     Heritage Management Group, Inc. A stipulated dismissal as to that defendant only is
28   expected to be filed in the near future.
     7608870.1                                     3
1    attempting to locate Mr. Binder so that he can be served and file a responsive pleading in
2    this action.
3                   WHEREFORE, Removing Defendant requests that the above action now
4    pending in the Superior Court in and for Maricopa County be removed to this Court.
5                   DATED this 16th day of May 2019.
6                                               JONES, SKELTON & HOCHULI, P.L.C.
7
8                                               By/s/David L. Stout, Jr.
                                                   Phillip H. Stanfield
9                                                  David L. Stout, Jr.
                                                   40 North Central Avenue, Suite 2700
10                                                 Phoenix, Arizona 85004
                                                   Attorneys for Defendant Indian River
11                                                 Transport Co.
12
                                 CERTIFICATE OF SERVICE
13
                    I hereby certify that on this 16th day of May 2019, I caused the foregoing
14
     document to be filed electronically with the Clerk of Court through the CM/ECF System
15
     for filing; and served on counsel of record via the Court’s CM/ECF system.
16                  Doug Settel
17                  Amanda L. Boardmam
                    Goldberg & Osborn
18                  2815 South Alma School Road, #122
19                  Mesa, Arizona 85210
                    Attorneys for Plaintiff
20
21   /s/Victoria G. Wells

22
23
24
25
26
27
28
     7608870.1                                    4
